Name: Commission Implementing Regulation (EU) 2015/189 of 6 February 2015 fixing the allocation coefficient to be applied to applications for import licences for olive oil lodged from 2 to 3 February 2015 under the Tunisian tariff quota and suspending the issue of import licences for the month of February 2015
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  processed agricultural produce;  international trade;  Africa;  agricultural policy
 Date Published: nan

 7.2.2015 EN Official Journal of the European Union L 31/23 COMMISSION IMPLEMENTING REGULATION (EU) 2015/189 of 6 February 2015 fixing the allocation coefficient to be applied to applications for import licences for olive oil lodged from 2 to 3 February 2015 under the Tunisian tariff quota and suspending the issue of import licences for the month of February 2015 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Article 3(1) and (2) of Protocol No 1 (3) to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part (4), opens a tariff quota at a zero rate of duty for imports of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the European Union, up to the limit laid down for each year. (2) Article 2(2) of Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (5) lays down monthly quantitative limits for the issue of import licences. (3) Import licence applications have been submitted to the competent authorities under Article 3(1) of Regulation (EC) No 1918/2006 in respect of a total quantity exceeding the limit laid down for the month of February in Article 2(2) of that Regulation. (4) In these circumstances, the Commission must set an allocation coefficient allowing import licences to be issued in proportion to the quantity available. (5) Since the limit for the month of February has been reached, no more import licences can be issued for that month, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications were lodged for 2 and 3 February 2015 under Article 3(1) of Regulation (EC) No 1918/2006 shall be multiplied by an allocation coefficient of 8,627503 %. The issue of import licences in respect of amounts applied for as from 4 February 2015 shall be suspended for February 2015. Article 2 This Regulation shall enter into force on 7 February 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 97, 30.3.1998, p. 57. (4) OJ L 97, 30.3.1998, p. 2. (5) OJ L 365, 21.12.2006, p. 84.